EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jordyn Dougherty on 31 March 2021.

The application has been amended as follows: 

IN THE CLAIMS:
Claim 19 has been amended to read as follows:

19.	(Currently Amended)  The magnetic recording head of claim [[1]] 17, wherein the seed layer comprises a first layer comprising Cu, a second layer comprising W or Cr, and a third layer comprising Ru.

Reasons for Allowance
Claims 1-3, 5, 6, 8-20 and 22 are allowable over the prior art of record.  The following is an examiner’s statement of reasons for allowance:
As per claims 1-3, 5, 6, 8-16, 20 and 22, the prior art of record does not teach nor suggest the magnetic recording head as claimed, comprising “a main pole; a trailing shield; and a stack disposed between the main pole and the trailing shield, wherein the stack includes a seed layer comprising a first portion disposed at a media facing surface and a second portion recessed from the media facing surface, the first portion having a first stripe height, and at least one magnetic layer having a second stripe height, wherein the first stripe height is equal to the second stripe height, and wherein the second portion of the seed layer has a third stripe height greater than the first and second stripe heights, and wherein the first portion of the seed layer comprises a different material than the second portion of the seed layer” (emphasis added).
As per claims 17-19, the prior art of record does not teach nor suggest the magnetic recording head as claimed, comprising “a main pole; a trailing shield; a stack disposed between the main pole and the trailing shield, wherein the stack includes a seed layer comprising a first portion disposed at a media facing surface and a second portion recessed from the media facing surface, the first portion having a first stripe height, and at least one magnetic layer having a second stripe height, wherein the first stripe height is equal to the second stripe height, and wherein the second portion of the seed layer has a third stripe height greater than the first and second stripe heights; and a current blocking layer disposed between the main pole and the seed layer” (emphasis added).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig A. Renner whose telephone number is (571) 272-7580.  The examiner can normally be reached on Monday-Friday 9:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571) 270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/CRAIG A. RENNER/Primary Examiner, Art Unit 2688